DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neiman (US Patent 8,238,742 B2).
With regard to claims 1 and 3: Neiman discloses in Figures 2-9 a lens unit which comprises a lens barrel (combination of lens barrel 18 and lens coupling element 110, 210, or 610 in the embodiments of Figures 4, 5, and 9 respectively or the lens barrel 310, 410, or 510 in the embodiments of Figures 6, 7, and 8 respectively), which holds lenses; and an attachment that is attached to the lens barrel at an end potion of the lens barrel in an optical axis direction of the lenses in a detachable manner (combination of filter 20 and filter coupling element 130, 330, or 630 in the embodiments of Figures 4, 6, and 9 respectively or the filter coupling element 230, 430, or 530 in the embodiments of Figures 5, 7, and 8 respectively), wherein either one of the lens barrel and the attachment includes first magnets that are permanent magnets and used for attaching the attachment to the end portion of the lens barrel (magnets 140, 240, 340, 440, 540, or 640, in Figures 4-7 the magnet is located on the attachment and in Figures 8-9 the magnet is located on the lens barrel), the other of the lens barrel and the attachment includes second magnets that are soft magnetic bodies that are attracted to the first magnets (bodies 126, 226, 326, 426, 526, or 626, each of which are disclosed as being formed of steel, a ferromagnetic, or magnetically attractive material), either one of the lens barrel and the attachment has a first contact portion that is used for positioning the attachment to the lens barrel in a direction orthogonal to the optical axis of the lenses (first contact portion in Figures 4-7 is the chamfered portions 128, 228, 328, 428 of the lens barrel and in Figures 8-9 chamfered portions 528, 628 of the attachment, see for example column 4 lines 60-67 disclosing the self-alignment caused by the chamfered edge). The first portion of Neiman is an inclined (chamfered) surface that is inclined relative to the optical axis direction of the lenses, and the other of the lens barrel and the attachment potion has a second contact portion that is in contact with the first contact portion (during mounting, elements 134, 234, 334, 434, 546, and 646 contact and interact with the inclined surfaces to align the accessory).
With regard to claim 2: In Neiman the attachment is a filter component having an optical filter 22, see column 3 lines 13-31.

With regard to claim 12: In the embodiments of Figures 8-9 of Neiman the attachment includes the magnets and the lens barrel includes the soft magnetic bodies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neiman in view of Garvey et al (US PGPub 2015/0355431 A1).
With regard to claims 4 and 14: Neiman discloses that either one of the lens barrel and the attachment includes a plurality of first magnets and the other of the lens barrel and the attachment includes a number of soft magnetic bodies.  Neiman discloses this by indicating that each embodiment teaches that the magnet and soft magnetic element can be formed of a plurality of segments, see for examples column 3 lines 64-67, column 4 lines 24-28, column 5 lines 27-31 and 60-63, column 6 lines 59-61, and column 7 lines 9-17.
Neiman does not explicitly disclose that the first magnets are arranged in an annular shape having the optical axis of the lenses as the center when viewed from the optical axis direction of the lenses, or that the number of soft magnetic bodies is the same as the number of first magnets, with the soft magnetic bodies being arranged in an annular shape having the optical axis of the lenses as the center when viewed from the optical axis direction of the lenses.
Garvey teaches a configuration which allows for the attachment of a filter or other optical element to a camera which uses arrays of magnets.  By positioning arrays of magnets on both of the attached element (in Garvey a filter, see ¶0030) and the element which the attached element is attached to (in Garvey a digital camera), positioned in an annular arrangement centered on the optical axis of the optical system (see ¶0031-0032) the attached filter can be configured to attach in a particular orientation (see Abstract).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the filter holding system of Neiman to have an array of first magnets positioned around the optical axis of the lenses and one or more filters which incorporate an array of second magnets which correspond to the array of first magnets to ensure that the filter is reliably mounted in a particular orientation (Note that oriented filters are useful in certain photographic situations, such as using a graduated ND filter to reduce sky brightness in landscape photography).

With regard to claims 5 and 15: In the combination of Neiman and Garvey the first magnets are arranged at equal angular pitches around the optical axis and the second magnets are arranged at equal angular pitches around the optical axis of the lenses. The exact angular pitch depends upon how many different orientations are desired by the designer, see ¶0053-0054 of Garvey.

With regard to claims 6-7 and 16-17: the shape of the first contact portion when viewed from the optical axis direction of the lenses is an annular shape having the optical axis of the lenses as the center of curvature. Neiman discloses this by indicating that the element upon which the chamfer is formed in Figures 8 and 9 is annular, see column 9 lines 58-67 and column 11 lines 15-14.

With regard to claim 11: In the combination of Neiman and Garvey the other of the lens barrel and the attachment includes second magnets (not soft magnetic material, as the interaction of the polarity of the magnets in the two elements is what results in the fixed orientation function of Garvey).

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neiman and Garvey in further view of Kang (US Patent 8,755,850 B2).
With regard to claims 8-9 and 18-19: Neiman does not disclose the incorporation of a positioning portion that is used for positioning the attachment to the lens barrel in the direction around the optical axis of the lens and the other of the lens barrel and the attachment has a second positioning portion that is used for positioning the attachment to the lens barrel in the direction around the optical axis of the lenses together with the first positioning portion (Examiner note regarding claim interpretation and Neiman: the broadest reasonable interpretation of “a direction around the optical axis of the lenses” as used is that the direction goes around the lenses e.g. a rotational direction with the optical axis within the radius of rotation, not that the direction is merely near to the lenses. While Neiman does include positioning elements that protrude from one of the filter and lens which interface with a recess in the other of the filter and the lens, see for example how the elements 546 and 646 of the lens in figures 8-9 interlock with an outer groove provided in the filter, these do not provide positioning in a direction around the optical axis of the lenses, instead providing positioning in a direction which is along or parallel to the optical axis of the lenses).  
The prior art however indicates that the use of positioning portions, formed of a projection in one element that is inserted into a recess in the other element, are known in the art and are used to aid in ensuring that an attached optical element is maintained in a particular orientation relative to the camera.  Kang teaches such a protrusion in the embodiment of Figure 7 where element 332 on magnetically attachable lens 330 which is inserted into recess 322 on the camera, see column 5 lines 18-30.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the combination of Neiman and Garvey to include a positioning protrusion and corresponding recessed area into which the positioning protrusion is received in order to provide definite fine rotational positioning of the attached element (with the magnets providing positioning during attachment, getting the filter element close enough to the intended orientation to allow the recess/protrusion to be easily engaged). 

With regard to claims 10 and 20: In the combination of Neiman, Gravey, and Kang a person having ordinary skill in the art at the time of filing would have found the claimed configuration (where the recess has an arc-like shape which has the optical axis of the lenses as the center of the curvature and a central angle of the recess formed in the arc shape with respect to the optical axis of the lenses is smaller than an arrangement pitch angle of the first magnets with respect to the optical axis of the lenses) obvious as the recess and protrusion in the combination are for positioning the attachment in a rotational direction about the optical axis (with an optical-axis centered arc shape having two edges which provide such positioning) and in order to prevent the arc shape from interfering with the area available to mount the first magnets (positioning the arc entirely between two adjacent magnets).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neiman and Gravey in further view of Nishikawa et al (US Patent 6,839,512 B1).
With regard to claim 13: The filter of Neiman is detachably attached to the end position of the lens barrel on the same side as a subject, not the claimed opposite side to a subject.
Nishikawa teaches that in certain situations (such as wide-angle lenses) it is desirable to attach a filter to the side of a lens barrel which is opposite to the subject.  Nishikawa teaches that this avoids problems with the filter frame appearing within the field of view of the lens (see column 1 lines 12-23 describing the issue, column 4 lines 34-44 discussing placement of a posterior filter on the lens).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the filter arrangement of Neiman to have the filter be located on the side of the lens opposite the subject when the lens being used is a wide-angle lens to prevent the filter from appearing within the field of view of the lens. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simson et al (GB 2516098 A) discloses an optical element attachment system where tabs are used to position the element.  Maynard (US Patent 2,953,970) discloses a magnetic optical element attachment system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852